[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 NOV 09, 2007
                                No. 07-12558                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 04-00192-CV-RWS-2

HIDDEN HOLLOW GOLF, INC.,
d.b.a. HIDDEN HOLLOW GOLF CLUB,


                                                               Plaintiff-Appellant,

                                     versus

HANOVER INSURANCE COMPANY,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (November 9, 2007)

Before BIRCH, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     We find no abuse of discretion in the district court’s denial of Hidden
Hollow Golf, Inc.’s motion to set aside the court’s order dismissing Hidden

Hollow’s breach of contract case due to its failure to comply with lawful court

order and the rules governing discovery. The district court in this case had given

Hidden Hollow many opportunities to comply with the court’s orders, and Hidden

Hollow continually failed to act in accordance with the local rules, to respond to

interrogatories in a timely fashion, to produce and properly file necessary

documents, and to meet deadlines. The record evidence of Hidden Hollow’s

delinquence and neglect support the district court’s order and findings.

      AFFIRMED.




                                          2